Citation Nr: 0621667	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-08 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and, if so, whether service 
connection is warranted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
pneumonia, including bronchial fibrosis, and, if so, whether 
service connection is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant served on active duty from December 1963 to 
December 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 and a September 2003 
rating decision of the Portland, Oregon, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for PTSD and 
whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
pneumonia, including bronchial fibrosis, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal despite the RO's action.  
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
In light of the Board's legal duty to determine whether the 
veteran has submitted new and material evidence to reopen his 
previously denied claim, the Board will address that issue 
initially as to these claims, and thus the issues have been 
phrased as noted on the title page.  Moreover, as to the 
claim of PTSD, the Board notes that this claim has been also 
characterized as "shell shock."  However, the events 
described by the veteran as the basis of the shell shock 
claim are the same as those which were associated with the 
PTSD claim.  These contentions actually refer to the same 
claim, and the Board has characterized the issue accordingly.


FINDINGS OF FACT

1.  In October 1997, the Board denied a claim for service 
connection for PTSD.  

2.  Evidence received since the October 1997 Board decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  The October 1997 Board decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002).

2.  Evidence submitted since the October 1997 Board decision 
is new and material; thus, the requirements to reopen the 
claim of service connection for PTSD have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that PTSD is related to his active 
service.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection for any particular disability, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

The Board denied the veteran's claim of service connection 
for PTSD in October 1997.  A decision of the Board is final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2005).  A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  The regulatory changes of the new and 
material evidence requirement, found at 38 C.F.R. § 3.156(a) 
in the VA regulations implementing the VCAA, apply only to a 
claim to reopen a finally decided claim that was received on 
or after August 29, 2001.  38 C.F.R. § 3.159(c).  The veteran 
in this case filed his claim to reopen the PTSD claim before 
the effective date for the regulatory change of the new and 
material evidence requirement.  As such, the changes to the 
definition of new and material evidence will not be applied 
here.  The definition of new and material evidence in effect 
prior to August 29, 2001, will be applied.  Parenthetically, 
the Board notes that the claim to reopen the residuals of 
pneumonia claim was filed after the regulatory change, and as 
such the changes do apply to that claim.  

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the October 1997 decision, the Board determined that 
neither a current diagnosis nor a nexus existed between 
alleged PTSD and service.  The October 1997 Board action 
represents the most recent final decision regarding this 
claim for PTSD.  See 38 C.F.R. § 20.1100.  Accordingly, the 
Board must review the evidence submitted since the 1997 Board 
decision in order to ascertain whether new and material 
evidence has been submitted addressing the critical inquiry 
of whether the veteran has PTSD that is related to service.

Since the 1997 Board action, treatment records from Roseburg 
VA medical center dated from 1999 have been associated with 
the claims folder showing a diagnosis of PTSD based on the 
veteran's reported military trauma.  

The Board concludes that new and material evidence has been 
received.  With respect to the VA treatment records, this is 
medical evidence showing PTSD related to reported events in 
service.  This is so significant that it must be considered 
in order to fairly decide the merits of the claim.  The 
credibility is to be presumed for the purpose of determining 
new and material evidence.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Therefore, the evidence is new and 
material and affords a basis under which to reopen the claim.

Accordingly, the Board finds that the evidence received 
subsequent to the last final decision is new and material and 
serves to reopen the veteran's claim for service connection 
for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2001).  Thus, the Board will address the claim on 
the merits.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for post traumatic stress 
disorder is reopened, to that extent only, the claim is 
granted.  


REMAND

PTSD

Having reopened the PTSD claim, the Board finds that 
additional development is required in order to comply with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000).  Moreover, in order to 
reconcile the medical evidence in the claim, further medical 
examination is necessary.

Parenthetically, the Board notes that VA changed the criteria 
set forth in 38 C.F.R. § 3.304(f) pertaining to service 
connection for PTSD since the veteran filed this claim.  The 
amendments became effective March 7, 2002 and were codified 
as amended at 38 C.F.R. § 3.304(f).  The March 2002 
amendments pertain to PTSD claims resulting from personal 
assault, and they have not changed the applicable criteria in 
a way which could alter the outcome of the veteran's claim.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will be insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau, 9 
Vet. App. at 396.  Thus, the aforementioned medical evidence, 
although it establishes medical diagnosis of PTSD, cannot 
corroborate the stressor upon which the diagnosis is based.  

VA has a duty to inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; about the information and evidence that VA will 
seek to provide; about the information and evidence the 
claimant is expected to provide; and to request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  

The veteran's personnel records do not reflect combat.  Thus, 
the stressor in this claim must be verified.  VA treatment 
records reflect diagnoses of PTSD based upon an unverified 
experience in Germany in which he became "shell shocked" 
when a rocket malfunctioned and exploded near his work area.  
Specifically, in a statement received at the RO in June 1993 
and expounded upon in statements received since that date, 
the veteran reported that during service while in Germany, he 
became "shell shocked" when a LAWS rocket malfunctioned and 
exploded near his work area. He stated that the incident 
occurred while he was at the 703MT. BAT. DCO. in Kitzagen, 
Germany, TDY to Wildflecken, Germany.  In a PTSD 
questionnaire received in August 1993, the veteran reported 
that the stressful incident that he was subjected to during 
service occurred in the latter part of 1965. He stated that 
the incident occurred while he was working in supply and 
transport.  The veteran reported that a ricocheting rocket 
exploded near him, and he went over the top of a boon on a 
wrecker truck.  He stated that he was found on his belly 
trying to run away.  He was informed by an investigator that 
he and another service comrade were nearly killed by flying 
shrapnel and debris.  He reported that his actual company was 
Delta Company, 703rd Maintenance Battalion.  

The veteran's service records are not dispositive as to 
whether this incident occurred.  The veteran's representative 
has recently urged that the VA obtain unit logs, morning 
reports or situation reports transmitted to higher 
headquarters to see if this incident is verifiable.  The 
representative acknowledges the prior attempt to verify the 
incident, but argues that the records he suggests would be 
those most likely to contain reference to the incident 
described by the veteran.  On remand, the AMC/RO should take 
appropriate measures to request those records identified by 
the representative.  

Consistent with 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005), if the incident is verified, 
appropriate examination should be requested in order to 
determine whether the veteran has PTSD based on the alleged 
stressor.  

New and Material Evidence to Reopen the Claim of Service 
Connection for Residuals of Pneumonia-Bronchial Fibrosis

The veteran was not given proper notice of his rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000 (VCAA) with respect to this claim.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In a recent decision by the United States Court of Appeals 
for Veterans Claims (Court), it was determined that VCAA 
notice must apply to all five elements of a service-
connection claim, including degree of disability and 
assignment of an effective date to any award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also notes that this claim involves an attempt to 
reopen a finally denied claim.  The October 1997 Board 
decision was the last final decision in this matter.  
Although the veteran was given VCAA notice with respect to 
the claim in July 2003, the Court recently determined that 
more specific notice was required to properly advise 
claimants of evidence needed to substantiate requests to 
reopen.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  As the July 2003 letter does not refer to 
the requirement of new and material evidence, nor does it 
explain why the claim was finally denied, upon remand 
additional notice should be provided.

The Board cannot accomplish this development and 
notification, and must remand the matters for development and 
consideration of the evidence by the RO, and VCAA compliance.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should prepare a summary of 
the claimed stressor, then prepare a 
request to the U. S. Army and Joint 
Services Records Research Center (JSRCC) 
(formerly Center for Unit Records Research 
(CURR)), or other source, as appropriate, 
citing to the veteran's claimed units, 
events at that unit and dates.  

2.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, what was 
the nature of the specific stressor.  If 
the RO determines that the record 
establishes the existence of a stressor, 
the RO must specify what stressor in 
service it has determined are established 
by the record.  

3.  If the RO finds that the veteran has a 
verified stressor, he should be scheduled 
to undergo a VA psychiatric examination.  
The RO must provide the examiner with the 
report of the verified stressor described 
above, if any, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in PTSD.  The examiner is 
requested to review the records on file 
and specifically indicate whether the 
diagnostic criteria to support a diagnosis 
of PTSD have been satisfied.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner must comment upon the link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established.  The report of the 
examination should include complete 
rationale for all opinions expressed.

4.  Provide VCAA notice per 
Dingess/Hartman and Kent with regard to 
the claim to reopen the claim for 
residuals of pneumonia.  Perform any and 
all development deemed necessary as a 
result of any response received from the 
veteran.

5.  After completing any additional 
necessary development, the RO should re-
adjudicate the issues of service 
connection for PTSD and whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
residuals of pneumonia, including 
bronchial fibrosis, and, if so, whether 
service connection is warranted.  If the 
disposition of the claims remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


